  2007 NONQUALIFIED STOCK OPTION PLAN







Article    




 I.  

Purposes of the Plan

 II.  

Amount of Stock Subject to Plan

 III.  

Effective Date and Term of the Plan

 IV.  

Administration

 V.  

Eligibility

 VI.  

Options: Price and Payment

 VII.  

Use of Proceeds

 VIII.   

Term of Options and Limitations on the Right of Exercise

 IX.  

Exercise of Options

X.

Nontransferability of Options and Stock Appreciation Rights

 XI.

  

Termination of Directors, Employees and Independent Contractors

 XII.

Adjustment of Shares; Effect of Certain Transactions

 XIII.

Right to Terminate Employees and Independent Contractors

 XIV.

Purchase for Investment

 XV.

Issuance of Certificates; Legends; Payment of Expenses

 XVI.

Amendment of the Plan

 XVII.

Termination or Suspension of the Plan

 XVIII.

Governing Law

XIX.

Partial Invalidity














1







--------------------------------------------------------------------------------

 MICRON ENVIRO SYSTEMS, INC.

 2007 NONQUALIFIED STOCK OPTION PLAN




I. PURPOSES OF THE PLAN




1.01 Micron Enviro Systems, Inc., a Nevada corporation (“Company”), desires to
provide to certain of its directors, officers, employees and independent
contractors and the directors, officers, employees and independent contractors
of any subsidiary corporation or parent corporation of the Company who are
responsible for the continued growth of the Company an opportunity to acquire a
proprietary interest in the Company, and, therefore, to create in such
directors, employees and independent contractors an increased interest in and a
greater concern for the welfare of the Company.




The Company, by means of this Micron Enviro Systems, Inc. 2007 Nonqualified
Stock Option Plan (the “Plan”), seeks to retain the services of persons now
serving in certain capacities and to secure the services of persons capable of
serving in similar capacities.  




1.02  The stock options (the “Options”) offered pursuant to the Plan are a
matter of separate inducement and are not in lieu of any salary or other
compensation for the services of any director, employee, or independent
contractor.




1.03  The Options are intended to be options that do not satisfy the
requirements for Incentive Options within the meaning of Section 422A of the
Internal Revenue Code of 1986, as amended (the “Code”).




II. AMOUNT OF STOCK SUBJECT TO THE PLAN




2.01  The total number of shares of common stock of the Company which may be
purchased pursuant to the exercise of Options shall not exceed, in the
aggregate, sixty million (60,000,000) shares of the authorized common stock,
$.001 par value per share, of the Company (the "Shares"),  




2.02  The Shares which may be acquired pursuant to the Plan may be either
authorized but unissued Shares, Shares of issued stock held in the Company's
treasury, or both, at the discretion of the Company. If and to the extent that
Options expire or terminate without having been exercised, new Options may be
granted with respect to Shares subject to such expired or terminated Options;
provided, however, that the grant and the terms of such new Options shall in all
respects comply with the provisions of the Plan.










III. EFFECTIVE DATE AND TERM OF THE PLAN

 

3.01  The Plan shall become effective on the date (the "Effective Date") on
which the Plan is adopted by the Board of Directors of the Company (the “Board
of Directors”).




3.02  The Company may, from time to time during the period beginning on the
Effective Date and ending on December 31, 2014 (the “Termination Date”), grant
Options to persons eligible to participate in the Plan, pursuant to the terms of
the Plan. Options granted prior to the Termination Date may extend beyond the
Termination Date, in accordance with the terms thereof.




3.03  A director, employee or independent contractor to whom Options are granted
may be referred to in the Plan as a “Participant.”




IV. ADMINISTRATION

 

4.01  The Board of Directors shall administer the Plan. A majority of the
members of the Board of Directors shall constitute a quorum, and the act of a
majority of the members of the Board of Directors shall be the act of the Board
of Directors.




4.02  Subject to the express provisions of the Plan, the Board of Directors
shall have the authority, in its discretion,




(i)

to determine the directors, officers, employees and independent contractors to
whom Options shall be granted, the time when Options shall be granted, the
number of Shares which shall be subject to each Option, the purchase price or
exercise price of each Share which shall be subject to each Option, the
period(s) during which Options shall be exercisable (whether in whole or in
part), and the other terms and provisions of the Options (which are not required
to be identical);




(ii)

to construe the Plan and the Options;




(iii)

to prescribe, amend and rescind rules and regulations relating to the Plan; and




(iv)

to make all other determinations necessary or appropriate for administering the
Plan.







4.03  Without limiting the generality of the foregoing, the Board of Directors
also shall have the authority to require, in its discretion, as a condition of
the granting of any Option, that the Participant agree (i) not to sell or
otherwise dispose of Shares acquired pursuant to such Option for a period of
twelve (12) months following the date of acquisition of such Shares and (ii)
that in the event of termination of directorship, employment, term of any
independent contractor relationship or agreement, or term of any consulting
relationship agreement of such Participant with the Company, other than as a
result of dismissal without cause, such Participant will not, for a period to be
determined at the time of the grant of such Option, enter into any employment or
participate directly or indirectly in any business or enterprise which is
competitive with the business of the Company or any subsidiary corporation or
parent corporation of the Company, or enter into any employment or participate
directly or indirectly in any business or enterprise in which such person will
be called upon to utilize special knowledge obtained through directorship,
employment, term of any independent contractor relationship or agreement, or
term of any consulting relationship agreement with the Company or any subsidiary
corporation or parent corporation of the Company. The determination of the Board
of Directors on matters referred to in this Article IV shall be conclusive.




4.04  The Board of Directors may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred in the
engagement of such counsel, consultant or agent shall be paid by the Company. No
member or former member of the Board of Directors shall be liable for any action
or determination made in good faith with respect to the Plan or any Option.




V. ELIGIBILITY

 

Options may be granted only to directors, officers, employees and independent
contractors of the Company, or of any subsidiary corporation or parent
corporation of the Company now existing or hereafter formed or acquired. Any
person who shall have retired from active employment by the Company, including
such person having entered into an independent contractor agreement with the
Company shall also be eligible to receive an Option.




VI. OPTIONS: PRICE AND PAYMENT

 

6.01  The purchase price for each Share purchasable pursuant to any Option shall
be such amount as the Board of Directors shall determine to be appropriate.




I.2

Upon the exercise of an Option, the Company shall cause the purchased Shares to
be issued only when the Company shall have received the full and complete
purchase price for such Shares.  Payment may include the receipt by the Company
of a promissory note from the Participant exercising such Option by Participants
that are not Directors and/or Officers of the Company.  







VII. USE OF PROCEEDS

 

The cash proceeds of the sale of Shares subject to Options are to be added to
the general funds of the Company and used for the Company’s general corporate
purposes, as the Board of Directors shall determine.




VIII.  TERM OF OPTIONS AND LIMITATIONS

ON THE RIGHT OF EXERCISE




8.01  Any Option shall be exercisable at such times, in such amounts and during
such period or periods as the Board of Directors shall determine at the date of
the grant of such Option.




8.02  Subject to the provisions of Article XVI of the Plan, the Board of
Directors shall have the right to accelerate, in whole or in part, from time to
time, conditionally or unconditionally, the right to exercise any Option.




8.03 To the extent that an Option is not exercised within the period of
exerciseability specified therein, such Option shall expire as to the then
unexercised part. In no event shall an Option be exercisable for a fraction of a
Share.




IX. EXERCISE OF OPTIONS

 

Any Option shall be exercised by the Participant holding such Option as to all
or part of the Shares contemplated by such Option by giving written notice of
such exercise to the Secretary of the Company at the principal business office
of the Company, such written notice must specify the number of Shares to be
purchased and a business day not more than fifteen (15) days from the date such
notice is given, for the payment of the purchase price against delivery of the
Shares being purchased. Subject to the provisions of Article XVI of the Plan,
the Company shall cause certificates for the Shares so purchased to be delivered
to the Participant at the principal business office of the Company, in exchange
for payment of the full and complete purchase price, on the date specified in
the notice of exercise.

 

X.  NONTRANSFERABILITY OF OPTIONS

AND STOCK APPRECIATION RIGHTS




No Option shall be transferable, whether by operation of law or otherwise, other
than by will or the laws of descent and distribution, and any Option shall be
exercisable, during the lifetime of a Participant, only by such Participant.

 




XI. TERMINATION OF DIRECTORS, EMPLOYEES

 AND INDEPENDENT CONTRACTORS




11.01 Upon termination of the directorship, employment, term of any independent
contractor relationship or agreement, or term of any consulting relationship
agreement of any Participant with the Company and all subsidiary corporations
and parent corporations of the Company, any Option previously granted to the
Participant, unless otherwise specified by the Board of Directors in the Option,
shall, to the extent not theretofore exercised, terminate and become null and
void, provided that:




(a)

if such Participant shall die while serving as a director, while in the employ
of the Company or any such corporation, during the term of any independent
contractor relationship or agreement, or during the term of any consulting
relationship or agreement with the Company or any such corporation and at a time
when such Participant was entitled to exercise an Option, the legal
representative of such Participant, or such person who acquired such Option by
bequest or inheritance or by reason of the death of such Participant, may, not
later than six (6) months from the date of death, exercise such Option, to the
extent not theretofore exercised, in respect of any or all of such number of
Shares as specified by the Committee in such Option; and

 

(b)

if the directorship, employment, term of any independent contractor relationship
or agreement, or term of any consulting relationship agreement between the
Company or any such corporation or any Participant to whom such Option shall
have been granted shall terminate by reason of the Participant's retirement (at
such age or upon such conditions as shall be specified by the Board of
Directors), disability or dismissal by the Company or any such corporation other
than “for cause” (as defined below), and while such Participant is entitled to
exercise such Option, such Participant shall have the right to exercise such
Option, to the extent not theretofore exercised, in respect of any or all of
such number of Shares as specified by the Board of Directors in such Option, at
any time up to and including (i) three (3) months after the date of such
termination of directorship, employment, term of any independent contractor
relationship or agreement, or term of any consulting relationship agreement in
the case of termination by reason of retirement or dismissal other than “for
cause” and (ii) six (6) months after the date of termination of directorship,
employment, term of any independent contractor relationship or agreement, or
term of any consulting relationship agreement in the case of termination by
reason of disability.




In no event, however, shall any person be entitled to exercise any Option after
the expiration of the period of exerciseability of such Option as specified
therein.




11.02  If a Participant voluntarily terminates his or her directorship,
employment, term of any independent contractor relationship or agreement, or
term of any consulting relationship or agreement with the Company and all
subsidiary corporations and parent corporations of the Company, or is discharged
“for cause”, any Option granted pursuant to the Plan shall, unless otherwise
specified by the Board of Directors in such Option, forthwith terminate with
respect to any unexercised portion thereof.




11.03  If an Option shall be exercised by the legal representative of a deceased
Participant, or by a person who acquired an Option by bequest or inheritance or
by reason of the death of any Participant, written notice of such exercise shall
be accompanied by a certified copy of letter testamentary or equivalent proof of
the right of such legal representative or other person to exercise such Option.




11.04  For the purposes of the Plan, the term “for cause” shall mean (i) with
respect to an employee who is a party to a written agreement with, or,
alternatively, participates in a compensation or benefit plan of the Company or
a subsidiary corporation or parent corporation of the Company, which agreement
or plan specifies a definition of “for cause” or “cause” (or words of similar
meaning) for purposes of termination of employment pursuant thereto by the
Company or such subsidiary corporation or parent corporation of the Company,
“for cause” or “cause” as defined in the most recent of such agreements or
plans; or (ii) in all other cases, as determined by the Board of Directors, in
its sole discretion, (a) the willful commission by an employee or independent
contractor of a criminal or other act that causes or probably will cause
substantial economic damage to the Company or a subsidiary corporation or parent
corporation of the Company or substantial injury or damage to the business
reputation of the Company or a subsidiary corporation or parent corporation of
the Company; (b) the commission by an employee or independent contractor of an
act of fraud in the performance of such employee's or independent contractor’s
duties on behalf of the Company or a subsidiary corporation or parent
corporation of the Company; (c) the continuing willful failure of an employee or
independent contractor to perform the duties of such employee or independent
contractor to the Company or a subsidiary corporation or parent corporation of
the Company (other than such failure resulting from the employee's or
independent contractor's incapacity due to physical or mental illness) after
written notice thereof (specifying the particulars thereof in reasonable detail)
and a reasonable opportunity to be heard and cure such failure are given to the
employee or independent contractor by the Board of Directors; or (d) the order
of a court of competent jurisdiction requiring the termination of the employee's
employment, or term of any independent contractor relationship or agreement, or
term of any consulting relationship agreement. For purposes of the Plan, no act,
or failure to act, by an employee or independent contractor shall be considered
“willful” unless done or omitted to be done by the employee or independent
contractor not in good faith and without reasonable belief that the employee's
or independent contractor's action or omission was in the best interest of the
Company or a subsidiary corporation or parent corporation of the Company.




11.05  For the purposes of the Plan, an employment relationship shall be deemed
to exist between a person and a corporation if, at the time of the
determination, such person was an “employee” of such corporation. If a person is
on maternity, military, or sick leave or other bona fide leave of absence, such
person shall be considered an “employee” for purposes of the exercise of an
Option and shall be entitled to exercise such Option during such leave if the
period of such leave does not exceed ninety (90) days, or, if longer, if such
person’s right to reemployment with his or her employer is guaranteed either by
statute or by contract. If the period of leave exceeds ninety (90) days, the
employment relationship shall be deemed to have terminated on the ninety-first
(91st) day of such leave, unless such person’s right to reemployment is
guaranteed by statute or contract.




11.06  An employee or independent contractor shall not be deemed terminated by
reason of (i) the transfer of a Participant from the Company to a subsidiary
corporation or a parent corporation of the Company or (ii) the transfer of a
Participant from a subsidiary corporation or a parent corporation of the Company
to the Company or by another subsidiary corporation or parent corporation of the
Company.

 

XII. ADJUSTMENT OF SHARES; EFFECT OF CERTAIN TRANSACTIONS




12.01  In the event of any change in the issued and outstanding Shares as a
result of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, split-up, split-off, spin-off, combination or exchange of
shares, or other similar change in capital structure of the Company, an
adjustment shall be made to each issued and outstanding Option such that each
such Option shall thereafter be exercisable for such securities, cash or other
property as would have been received in respect of the Shares subject to such
Option had such Option been exercised in full immediately prior to such change,
and such an adjustment shall be made successively each time any such change
shall occur. The term “Shares” after any such change shall refer to the
securities, cash or property then receivable upon exercise of an Option. In
addition, in the event of any such change, the Board of Directors shall make any
additional adjustment as may be appropriate to the maximum number of Shares
subject to the Plan, the maximum number of Shares, if any, for which Options may
be granted to any one employee or independent contractor, and the number of
Shares and price per Share subject to outstanding Options as shall be
appropriate to prevent dilution or enlargement of rights under such Options, and
the determination of the Board of Directors as to these matters shall be
conclusive.




12.02  For purposes of the Plan, a “change in control” of the Company occurs if
(i) any “person” (defined as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act, as amended) other than the current owner is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing ten percent (10%) or more of the combined voting power of the
Company's outstanding securities then entitled to vote for the election of
directors; or (ii) during any period of two consecutive years, persons who at
the beginning of such period constitute the Board of Directors cease for any
reason to constitute at least a majority thereof; or (iii) the Board of
Directors shall approve the sale of all or substantially all of the assets of
the Company or any merger, consolidation, issuance of securities or purchase of
assets, the result of which would be the occurrence of any event described in
clause (i) or (ii) above.




12.03  In the event of a change in control of the Company (defined above), the
Board of Directors, in its discretion, may determine that, upon the occurrence
of a transaction described in the preceding section, each Option issued and
outstanding shall terminate within a specified number of days after notice to
the holder, and such holder shall receive, with respect to each Share subject to
such Option, an amount of cash equal to the excess of the fair market value of
such Share immediately prior to the occurrence of such transaction increases the
exercise price per Share of such Option. The provisions specified in the
preceding sentence shall be inapplicable to an Option granted within six (6)
months before the occurrence of a transaction described above, if the holder of
such Option is a director or officer of the Company or a beneficial owner of the
Company who is described in Section 16(a) of the Securities Exchange Act of
1934, unless such holder dies or becomes disabled prior to the expiration of
such six-month period. Alternatively, the Board of Directors may determine, in
its discretion, that all then issued and outstanding Options shall immediately
become exercisable upon a change of control of the Company.




XIII. RIGHT TO TERMINATE EMPLOYEES

 AND INDEPENDENT CONTRACTORS




The Plan shall not impose any obligation on the Company or on any subsidiary
corporation or parent corporation of the Company to continue the retention of
any Participant. The Plan shall not impose any obligation on the part of any
Participant to remain in the employ of the Company or of any subsidiary
corporation or parent corporation thereof.




XIV. PURCHASE FOR INVESTMENT




Except as provided otherwise in the Plan, a Participant shall, upon any exercise
of an Option, execute and deliver to the Company a written statement, in form
satisfactory to the Company, in which such Participant represents and warrants
that such Participant is purchasing or acquiring the Shares acquired pursuant
thereto for such Participant's own account, for investment only and not with an
intention of the resale or distribution thereof, and agrees that any subsequent
offer for sale or sale or distribution of any of such Shares shall be made only
pursuant to either (i) a Registration Statement on an appropriate form pursuant
to the Securities Act of 1933, as amended (“Securities Act”), which Registration
Statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration and
prospectus delivery requirements of the Securities Act, but in claiming such
exemption the holder shall, if so requested by the Company, prior to any offer
for sale or sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Company, from counsel for or approved by
the Company, as to the applicability of such exemption thereto. The foregoing
restriction shall not apply to (i) issuances by the Company if the Shares being
issued are registered pursuant to the Securities Act and a prospectus relating
thereto is current or (ii) reofferings of Shares by affiliates of the Company
(as defined in Rule 405 or any successor rule or regulation promulgated pursuant
to the Securities Act) if the Shares being reoffered are registered pursuant to
the Securities Act and a prospectus relating thereto is current.

 

XV. ISSUANCE OF CERTIFICATES; LEGENDS




15.01  Upon any exercise of an Option and payment of the purchase price, a
certificate or certificates for the Shares as to which such Option has been
exercised shall be issued by or on behalf of the Company in the name of the
person exercising such Option and shall be delivered to or upon the order of
such person.




15.02  The Company may endorse such legend or legends upon the certificates for
Shares issued upon exercise of an Option and may issue such “stop transfer”
instructions to its transfer agent in respect of such Shares as, in its
discretion, the Company determines to be necessary or appropriate to (i) prevent
a violation of, or to perfect an exemption from, the registration requirements
of the Securities Act, or (ii) implement the provisions of the Plan and any
agreement between the Company and the optionee with respect to such Shares.




XVI. AMENDMENT OF THE PLAN




The Board of Directors may, from time to time, amend the Plan.  The rights and
obligations pursuant to any Option granted before amendment of the Plan or any
unexercised portion of such Option shall not be adversely affected by amendment
of the Plan without the consent of the holder of such Option.




XVII. TERMINATION OR SUSPENSION OF THE PLAN




The Board of Directors may at any time and for any or no reason suspend or
terminate the Plan. The Plan, unless sooner terminated pursuant to Article III
of the Plan or by action of the Board of Directors, shall terminate at the close
of business on the Termination Date. An Option may not be granted while the Plan
is suspended or after the Plan is terminated. Options granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except upon the consent of the person to whom such Option was granted. The
power of the Board of Directors pursuant to Article IV of the Plan to construe
and administer any Options granted prior to the termination or suspension of the
Plan shall continue after such termination or during such suspension.




XVIII. GOVERNING LAW




The Plan and all Options as may be granted pursuant thereto and all related
matters shall be governed by, and construed and enforced in accordance with, the
laws of the State of Nevada, as from time to time amended.







XIX. PARTIAL INVALIDITY




The invalidity or illegality of any provision of the Plan shall not be deemed to
affect the validity of any other provision of the Plan.    




As adopted by the Board of Directors on this 2nd day of November, 2007













                           

 MICRON ENVIRO SYSTEMS, INC.,

 a Nevada corporation










By: /s/ Bradley Rudman

       Bradley Rudman, President








2





